Citation Nr: 0942029	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  09-10 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
lateral collateral ligament laxity of the right knee.  

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the right knee, due to trauma.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk



INTRODUCTION

The Veteran had active service from January 1980 until 
January 1986.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2008 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

In January 2009, the Veteran testified before a Decision 
Review Officer (DRO). A copy of the transcript is of record.


FINDINGS OF FACT

1. Throughout the rating period on appeal, the competent 
medical evidence of record demonstrates that the Veteran's 
service-connected lateral collateral ligament laxity of the 
left knee is characterized by no more than slight subluxation 
or lateral instability and palpable effusion.

2. Throughout the rating period on appeal, the competent 
medical evidence of record demonstrates that the Veteran's 
service-connected degenerative joint disease of the right 
knee is characterized by painful motion, with no worse than 
100 degrees of flexion and full extension, accounting for 
additional limitation with repetitive motion.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
collateral ligament laxity of the left knee have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (DC) 5257 (2009).

2. The criteria for an evaluation in excess of 10 percent for 
degenerative joint disease of the right knee have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, DCs 5003, 
5010 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	DUTY TO NOTIFY AND ASSIST

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5123 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefit will be assigned if service connection is awarded. 
Id. at 486.

In a claim for increase, the VCAA notice requirements relate 
to the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on employment.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 
WL 2835434 (Fed. Cir. Sept. 4, 2009) (interpreting 
38 U.S.C.A. § 5103(a) as requiring generic claim-specific 
notice and rejecting veteran-specific notice as to effect on 
daily life and as to the assigned or a cross-referenced 
Diagnostic Code (DC) under which the disability is rated).

Here, the Veteran was issued a VCAA letter in September 2007 
that was sent prior to the adverse RO decision in this 
matter.  The letter provided information as to what evidence 
was required to substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  Moreover, the letter informed the Veteran of what 
type of information and evidence was needed to establish a 
disability rating and effective date.  Accordingly, no 
further development is required with respect to the duty to 
notify.

Based on the foregoing, the Board concludes that no 
additional development is required with respect to the duty 
to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
post-service reports of VA treatment and examination.  
Moreover, the Veteran's statements in support of his claim 
are of record, including testimony provided at a January 2009 
hearing before the RO.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.	DISCUSSION

A March 2006 rating decision granted service connection for 
osteoarthritis of the right knee and assigned a 10 percent 
effective November 30, 2005.  The same rating continued a 10 
percent evaluation for status post medial meniscectomy that 
had been in effect since 1986.  The Veteran did not appeal 
that determination.

In July 2007, the Veteran requested an increased rating for 
his right knee osteoarthritis, which the Board broadly 
construes to also include the residuals of the meniscectomy.  
It is noted that the RO did address findings of knee 
stability, thus enabling the conclusion that such disability 
is also in appellate status at the present time.

In a March 2008 rating decision which is the subject of the 
instant appeal, the RO continued a 10 percent rating for the 
Veteran's osteoarthritis.  As noted, the RO also evaluated 
the Veteran's symptoms of instability stemming from the 
meniscectomy, although such was not expressly treated as a 
separate issue.  

The Veteran claims that his service-connected right knee 
disability is worse than the current evaluations contemplate.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  Separate DCs 
identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995). Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59. The 
factors involved in evaluating, and rating disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement. 38 C.F.R. § 4.45 (2009).

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern. See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). Nevertheless, where the evidence contains 
factual findings that show a change in the severity of 
symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible. Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case, the claims are denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



A.  Lateral Collateral Ligament Laxity of the Right Knee

As previously stated, the Veteran's meniscectomy residuals 
have been rated under 38 C.F.R. § 4.71a, DC 5257 for lateral 
collateral ligament laxity of the knee. Throughout the rating 
period on appeal, a 10 percent evaluation is in effect.

DC 5257, which contemplates knee impairment characterized by 
recurrent subluxation or lateral instability, affords a 10 
percent disability rating for slight impairment. A 20 percent 
rating is warranted for moderate impairment.

An October 2007 VA orthopedic consult noted tenderness to 
palpation medially.  There was mild crepitation, and no 
effusion, heat, deformity, contusion, abrasion, punctures, 
burns, laceration or swelling.  The Veteran had a normal 
gait.  The Lachman, McMurray, posterior drawer, and varus 
stress test results were all negative.  However, the Veteran 
did yield positive test results for anterior drawer and 
valgus stress.  

The Veteran was afforded a VA examination in June 2009.  At 
that time, anterior drawer, McMurrays, pivotal shift, and 
Lachman's tests were all negative.  Effusions and crepitation 
of the right knee were noted, as was a positive patella grind 
test result was positive. 

Again, to achieve the next-higher 20 percent evaluation under 
DC 5257, the evidence must show moderate impairment 
characterized by subluxation or lateral instability.  The 
objective findings as noted above are deemed to reflect no 
more than slight impairment.   Indeed, the October 2007 
consult, while showing some laxity, also indicated normal 
testing for posterior, Lachman, McMurray and varus stress.  
Moreover, anterior drawer, McMurrays, pivotal shift and 
Lachman's test were negative upon VA examination in June 
2009.  

It is noted that the Veteran is competent to report 
observable symptomatology, such as knee instability.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  However, although he 
reported wearing a knee brace in his January 2009 hearing 
testimony, he expressly denied giving way, locking episodes, 
or instability at the June 2009 VA examination.  He did 
endorse one to two episodes of dislocation or subluxation per 
year.  However, despite such statements, the vast majority of 
stability testing throughout the rating period on appeal 
showed negative results.  The isolated positive findings, 
when viewed in the context of the record as a whole do not 
demonstrate more than slight instability of the right knee 
over any portion of the rating period on appeal, even when 
considered in conjunction with the Veteran's competent 
statements, which again indicate only isolated instances of 
instability consistent with a disability picture 
characterized by mild symptoms.  

The Board has also considered whether any alternate 
diagnostic codes enable a higher evaluation for the Veteran's 
right knee ligament laxity. In this regard, 38 C.F.R. § 
4.71a, DC 5258 contemplates semilunar or dislocated 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint.  However, the Veteran's record does 
indicate frequent episodes of locking, pain and effusion into 
the joint, and thus cannot serve as a basis for an increased 
rating here. There are no other relevant diagnostic codes 
that could afford a higher evaluation here.

In sum, there is no support for an evaluation in excess of 10 
percent for the Veteran's lateral collateral ligament laxity 
of the right knee over any portion of the rating period on 
appeal. As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable. See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

B.  Degenerative Joint Disease of the Right Knee

The Veteran is claiming entitlement to an increased rating 
for arthritis of the right knee.  Throughout the rating 
period on appeal he has been assigned a 10 percent evaluation 
pursuant to DC 5010.  Under that code section, degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved. Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under DC 5003. Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion a 10 percent 
rating is assigned where there is x-ray evidence of 
involvement of two or more major joints, or two or more minor 
joint groups; and a 20 percent evaluation is assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and occasional 
incapacitation exacerbations. 38 C.F.R. § 4.71a, DC 5003 
(2009).

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II 
(2009). Under DC 5260, flexion of the leg limited to 60 
degrees warrants a noncompensable evaluation; flexion limited 
to 45 degrees warrants a 10 percent evaluation; flexion 
limited to 30 degrees warrants a 20 percent rating; and 
flexion limited to 15 degrees warrants a 30 percent 
evaluation. 38 C.F.R. § 4.71a, DC 5260 (2009). Under DC 5261, 
extension of the leg limited to 5 degrees warrants a 
noncompensable evaluation; extension limited to 10 degrees 
warrants a 10 percent evaluation; extension limited to 15 
degrees warrants a 20 percent evaluation; extension limited 
to 20 degrees warrants a 30 percent evaluation; extension 
limited to 30 degrees warrants a 40 percent evaluation; and 
extension limited to 45 degrees warrants a 50 percent 
evaluation. 38 C.F.R. § 4.71a, DC 5261 (2009).

Considering the evidence of record in light of the stated 
above criteria, the Board finds that the Veteran's right knee 
disability is appropriately rated as 10 percent disabling 
under DC 5010, and does not warrant a higher evaluation, as 
will be further explained below.

Throughout the record, the Veteran consistently complained of 
achiness, numbness, swelling, popping and clicking in the 
right knee.  Specifically, a November 2007 progress note 
revealed tenderness to palpation medially; mild crepitation; 
negative effusion, deformity; negative valgus or varus.  
Range of motion testing of the right knee revealed flexion to 
130 degrees and extension to 0 degrees, with no lag.  
Radiological studies revealed mild medial, mild lateral, mild 
patelleofemoral compartment narrowing and minimal 
suprapatellar joint effusion.  The examiner indicated that 
the Veteran should continue wearing a brace and surgical 
options were discussed.

At his January 2009 hearing at the RO, the Veteran endorsed 
right knee symptomatology including stiffness and swelling.  
He also indicated that he missed a few days of work in the 
last year due to his knee problems.

During a June 2009 VA examination, the Veteran indicated he 
suffered from joint pain, weakness, incoordination, decreased 
speed of joint motion, swelling and  tenderness of the right 
knee.  Additionally, the examiner noted the Veteran stated he 
had flare ups of joint disease of moderate severity every 3 
to 4 months.  The Veteran indicated that precipitating 
factors of these flare ups were typically squatting, 
kneeling, and walking longs distances.  It was further noted 
that Veteran was able to stand up to one hour and was able to 
walk a distance of 1-3 miles.  Range of motion testing of the 
right knee revealed flexion of 100 degrees and extension to 0 
degrees.  There were no additional limitations after 
repetitions of range of motion.  

The above findings do not support a rating in excess of 10 
percent under DC 5260 or 5261, for limitation of flexion and 
extension, even when considering additional functional 
limitation per DeLuca.  Again, repetitive motion did not lead 
to further reduction in range of motion as to either flexion 
or extension. The Board does recognize the Veteran's 
complaints of reduced activity tolerance, as reported in a 
November 2007 progress note and the June 2009 VA examination, 
as well as his symptoms reported at the January 2009 DRO 
hearing.  Nevertheless, the objective evidence does not 
reveal a disability picture that more closely approximates 
the next-higher 20 percent evaluation based on limitation of 
motion.

Furthermore, the Board has considered whether assignment of a 
separate rating is possible pursuant to VAOPGCPREC 9-2004 
(September 17, 2004). That General Counsel opinion held that 
a claimant who had both limitation of flexion and limitation 
of extension of the same leg must be rated separately under 
diagnostic codes 5260 and 5261 to be adequately compensated 
for functional loss associated with injury to the leg. As 
such, if the evidence of record reflects compensable loss of 
both flexion and extension of the right leg, the Veteran 
would be entitled to the combined evaluation under DCs 5260 
and 5261, per the combined ratings table in 38 C.F.R. § 4.25.

The medical findings of record, as detailed previously, do 
not establish loss of both flexion and extension to a 
compensable degree. Accordingly, a separate rating cannot be 
awarded under VAOPGCPREC 9-2004.

The Board concludes that the preponderance of evidence 
supports a finding that the Veteran's service-connected 
degenerative joint disease of the right knee warrants no more 
than a 10 percent disability evaluation throughout the rating 
period on appeal. As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

C.	Extraschedular Considerations

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2009); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2009) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service- 
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 
115-116.  When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating.  Otherwise, the schedular evaluation 
is adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In this regard, the schedular evaluation in this case is not 
inadequate.  An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
right knee disability, but the medical evidence reflect that 
those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disorder. 
Moreover, the evidence does not demonstrate other related 
factors.  The Veteran has not required frequent 
hospitalization due to service-connected disorders.  
Moreover, while his knee disability makes his job as a postal 
worker difficult due to pain caused while driving, the 
evidence nevertheless fails to show marked interference with 
employment.  In the absence of any additional factors, the 
RO's failure to consider or to refer this issue for 
consideration of an extraschedular rating was not 
prejudicial.

ORDER

Entitlement to an evaluation in excess of 10 percent for 
lateral collateral ligament laxity of the right knee is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the right knee is denied.


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


